DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments Received
Amendments to the claims were received and entered on 20 May 2022.

Election/Restrictions
Applicant’s election of invention I, and species A-1, S-1 and DS-1 in the reply filed on 20 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
After further consideration, the examiner has determined that examining all species within genera A, S and DS does not pose a substantial burden, so the requirement to elect a species within each of these genera is hereby withdrawn. The requirement to restrict between invention I (clms 1–12, 17–21 and 25) and invention II (clms 30 and 48) remains in effect.
Claims 30 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 May 2022.

Status of the Claims
Canceled: 13–16, 22–24, 26–29, 31–47 and 49–93
Withdrawn: 30 and 48
Examined herein: 1–12, 17–21 and 25

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/681800 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 7 Jun 2018.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Nucleotide and/or Amino Acid Sequence Disclosures
The specification does not comply with the requirements of 37 CFR 1.821 for disclosure of nucleotide sequences.  Briefly, Figs. 3–5 depict sequences that fall within the definition of 37 CFR 1.821(a), but these sequences have not been provided in a separate sequence listing, and the mandatory sequence identifiers are not provided in the figures or the brief description of the drawings. See the attached PTO-2301 for further explanation and instructions for required corrections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–12, 17–21 and 25 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "determining genetic distances among a plurality of biological samples".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "determining from the first local differential string set a first difference score" and "using the first difference score to determine a first genetic distance between the first and second biological samples".
Steps of evaluating, analyzing or organizing information recited in the claims include "a first genetic sequence string representing a first biological sample and a second genetic sequence string representing a second biological sample"; "producing … a first local alignment by incrementally synchronizing the first and second sequence strings …"; and "using … the first local alignment to generate a first local differential string set …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "a genetic database" storing the first and second sequence strings and "a sequence analysis engine coupled with the genetic database".  These are generic computer elements (see specification ¶ 0026).  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of sequence data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–12, 17–21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn, et al. (US 2012/0066001; PGPub ref. 5 on IDS of 15 Dec 2020) and Donati, et al. (US 2009/0327170).
Claim 1 is directed to a method comprising:
(a)	"providing access to a database …"
(b)	"providing access to a sequence analysis engine …"
(c)	"producing … a first local alignment …"
(d)	"using … the first local alignment to generate a first local differential string set …"
(e)	"determining from the first local differential string set a first difference score …"
With respect to claim 1, Sanborn teaches
(a)	"providing access to a genetic database storing (a) a first genetic sequence string representing a first tissue and (b) a second genetic sequence string representing a second tissue, wherein the first and second sequence strings have a plurality of corresponding sub-strings" (clm 1)
(b)	"providing access to a sequence analysis engine coupled with the genetic database" (clm 1)
(c)	"producing, using the sequence analysis engine, a local alignment by incrementally synchronizing the first and second sequence strings using a known position of at least one of plurality of corresponding sub-strings" (clm 1)
(d)	"using, by the sequence analysis engine, the local alignment to generate a local differential string between the first and second sequence strings within the local alignment" (clm 1)
(e)	—
Sanborn does not teach "determining from the first local differential string set a first difference score …".
Donati teaches calculating percent identity between two or more sequences (0028); the sequences can be amino acid or nucleic acid sequences (0001).  Percent identify is determined in part by the number of mismatches between the sequences (0031), so it constitutes "a first difference score" based on "the first local differential string set".  In turn, percent identity is used to determine the phylogenetic distance between the sequences (0042).  Donati teaches that this method "provid[es] methods for clustering proteins that are both more robust than traditional methods using phylogenetic trees and less computationally intensive than traditional network clustering methods" (0005).
With respect to claim 2, Sanborn teaches "the first and second genetic sequence strings represent at least 10% of a genome, transcriptome, or proteome of the first and second tissues" (clm 2).
With respect to claim 3, Sanborn teaches "wherein the first and second genetic sequence strings represent substantially the entire genome, transcriptome, or proteome of the first and second tissues" (clm 4).
With respect to claim 4, Sanborn teaches "the first and second tissues originate from the same biological entity, the biological entity selected from the group consisting of a patient, a healthy individual, a cell line, a stem cell, an experimental animal model, a recombinant bacterial cell, and a virus" (clm 5).
With respect to claim 5, Sanborn teaches "the corresponding sub-strings comprise homozygous alleles" (clm 8).
With respect to claim 6, Sanborn teaches "the corresponding sub-strings comprise heterozygous alleles" (clm 9).
With respect to claim 7, Sanborn teaches "the step of synchronizing comprises aligning at least one of the plurality of sub-strings is based on an a priori known location within the first string" (clm 10).
With respect to claim 8, Sanborn teaches "the step of synchronizing comprises aligning at least one of the plurality of sub-strings based on a known reference string comprising known locations for the at least one of the plurality of sub-strings" (clm 11).
With respect to claim 9, Sanborn teaches "generat[ing] a local differential string between the first and second sequence strings within the local alignment" (clm 1).
With respect to claims 10 and 11, Donati teaches that "a percent [] sequence identity value is determined by the number of matching identical residues divided by the total number of residues of the 'longer' sequence in the aligned region" (0031).
With respect to claim 12, Sanborn teaches "the differential genetic sequence object represents a plurality of local differential strings" (clm 15).
With respect to claims 17 and 18, Donati teaches "the sequence similarity indices will be percent identity and the preferred sequence similarity thresholds" are some percent identity value (0006).
With respect to claims 19–21, Donati teaches "the dataset of sequences will have at least about 100 … sequences" (0007), and the multiple alignment and comparison can be repeated for any number of the sequences in the database.
With respect to claim 25, Donati teaches identifying outlier sequences by their low similarity to other sequences (0085); the distance threshold is a results-effective variable, optimization of which is routine (0054: "One of skill in the ar[t] is well aware of how to select and optimize cut-offs used in identifying sequence similarity families"), so the 50% value is insufficient to patentably distinguish the invention from Donati.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the sequence clustering procedures taught by Donati to quantify the similarity of the sequences analyzed by Sanborn, because Donati teaches that the sequence clustering and analysis techniques are advantageous for identifying phylogenetic relationships between sequences.  Given that both Sanborn and Donati are directed to comparison of multiple nucleic acid sequences, said practitioner would have readily predicted that the combination would successfully result in a method of identifying differences between two or more sequences and scoring the similarity of the sequences based on those differences.  The invention is therefore prima facie obvious.



Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roth, et al. (Bioinformatics 2012) teaches a method of identifying genetic variations in matched normal/tumor samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631